DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Casey S. Parks on 05/06/2022.
The application has been amended as follows: 

1. 	(Currently Amended)  A method, comprising: 
calculating, by a three-phase protective device, an expected current unbalance, as a product of a measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for a three-phase load;
calculating, by the three-phase protective device, an expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the expected current unbalance plus a value of unbalance tolerance/sensitivity;
determining, by the three-phase protective device, whether a measured current unbalance exceeds at least one of the expected current unbalance or the expected threshold current unbalance‎;
performing, by the three-phase protective device, a[[n]] protection operation for the three-phase load, based on the determination;
calculating, by the three-phase protective device, a second expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
determining, by the three-phase protective device, that a sum of the measured current unbalance and a product of the measured voltage unbalance times the second expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, exceeds a predetermined fraction of the expected threshold current unbalance‎; and  
providing, by the three-phase protective device, diagnostic information warning of a potential fault condition for the three-phase induction motor.

2. 	(Original)   The method of claim 1, further comprising: ‎
determining, by the three-phase protective device, that the measured current unbalance exceeds the expected current unbalance‎; and  
providing, by the three-phase protective device, diagnostic information for the three-phase load, based on the determination.

3. 	(Currently Amended)   The method of claim 1, wherein performing the protection operation further comprises providing, by the three-phase protective device, protection for the three-‎phase load, based on the determination.‎

4. 	(Original)   The method of claim 1, further comprising: ‎
calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
determining, by the three-phase protective device, that the measured current unbalance exceeds the expected current unbalance‎; and  
providing, by the three-phase protective device, diagnostic information warning of a potential fault condition for the three-phase induction motor.

5. 	(Cancelled)   

6. 	(Original)  The method of claim 1, further comprising: ‎
calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
calculating, by the three-phase protective device, the expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the calculated expected current unbalance of the three-phase induction motor plus a value of unbalance tolerance/sensitivity for the three-phase induction motor;
determining, by the three-phase protective device, that the measured current ‎unbalance exceeds the expected threshold current unbalance; and 
providing, by the three-phase protective device, protection for the three-‎phase load, ‎based on the determination.‎

7. 	(Original)   The method of claim 1, further comprising: ‎
calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, the expected ratio based on whether the three-phase induction motor‎ is in a start state or a run state; 
calculating, by the three-phase protective device, the expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the calculated expected current unbalance of the three-phase induction motor plus a value of unbalance tolerance/sensitivity for the three-phase induction motor;
determining, by the three-phase protective device, that that the measured current ‎unbalance exceeds the expected threshold current unbalance; and 
delaying, by the three-phase protective device, providing protection for the three-phase induction motor, ‎for a duration based on whether the three-phase induction motor is in the start state or the run state.

8. 	(Currently Amended)   An apparatus, comprising:  
at least one processor;
at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation comprising:
calculating, by a three-phase protective device, an expected current unbalance, as a ‎product of a measured voltage unbalance times an expected ratio of current unbalance to voltage ‎unbalance for a three-phase load;‎
calculating, by the three-phase protective device, an expected threshold current ‎unbalance indicating a potential fault caused by unbalanced currents, as the expected current ‎unbalance plus a value of unbalance tolerance/sensitivity;‎
determining, by the three-phase protective device, whether a measured current ‎unbalance exceeds at least one of the expected current unbalance or the expected threshold ‎current unbalance‎;
performing, by the three-phase protective device, a[[n]] protection operation for the three-phase load, ‎based on the determination;
calculating, by the three-phase protective device, a second expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
determining, by the three-phase protective device, that a sum of the measured current unbalance and a product of the measured voltage unbalance times the second expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, exceeds a predetermined fraction of the expected threshold current unbalance‎; and  
providing, by the three-phase protective device, diagnostic information warning of a potential fault condition for the three-phase induction motor.

9. 	(Original)    The apparatus of claim 8, further comprising:  
the at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation further comprising:
determining, by the three-phase protective device, that the measured current ‎unbalance exceeds the expected current unbalance‎; and  ‎
providing, by the three-phase protective device, diagnostic information for the three-‎phase load, based on the determination.‎

10. 	(Currently Amended)    The apparatus of claim 8, wherein performing the protection operation further comprises providing, by the three-phase protective device, protection for the three-‎phase load, based on the determination.‎

11. 	(Original)    The apparatus of claim 8, further comprising:  
the at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation further comprising:
calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
determining, by the three-phase protective device, that the measured current unbalance exceeds the expected current unbalance‎; and  
providing, by the three-phase protective device, diagnostic information warning of a potential fault condition for the three-phase induction motor.

12. 	(Cancelled)    

13. 	(Original)    The apparatus of claim 8, further comprising:  
the at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation further comprising:
calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
calculating, by the three-phase protective device, the expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the calculated expected current unbalance of the three-phase induction motor plus a value of unbalance tolerance/sensitivity for the three-phase induction motor;
determining, by the three-phase protective device, that the measured current ‎unbalance exceeds the expected threshold current unbalance; and 
providing, by the three-phase protective device, protection for the three-‎phase load, ‎based on the determination.‎

14. 	(Original)    The apparatus of claim 8, further comprising:  
the at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation further comprising:
calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, the expected ratio based on whether the three-phase induction motor‎ is in a start state or a run state; 
calculating, by the three-phase protective device, the expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the calculated expected current unbalance of the three-phase induction motor plus a value of unbalance tolerance/sensitivity for the three-phase induction motor;
determining, by the three-phase protective device, that that the measured current ‎unbalance exceeds the expected threshold current unbalance; and 
delaying, by the three-phase protective device, providing protection for the three-phase induction motor, ‎for a duration based on whether the three-phase induction motor is in the start state or the run state.

15. 	(Currently Amended)    A computer program product comprising computer executable program code recorded on a computer readable non-transitory storage medium, the computer executable program code comprising: 
code for calculating, by a three-phase protective device, an expected current unbalance, as a product of a measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for a three-phase load;
code for calculating, by the three-phase protective device, an expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the expected current unbalance plus a value of unbalance tolerance/sensitivity;
code for determining, by the three-phase protective device, whether a measured current unbalance exceeds at least one of the expected current unbalance or the expected threshold current unbalance‎;
code for performing protection operation for the three-phase load, based on the determination;
code for calculating, by the three-phase protective device, a second expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
code for determining, by the three-phase protective device, that a sum of the measured current unbalance and a product of the measured voltage unbalance times the second expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, exceeds a predetermined fraction of the expected threshold current unbalance‎; and  
code for providing, by the three-phase protective device, diagnostic information warning of a potential fault condition for the three-phase induction motor.

16. 	(Original)    The computer program product of claim 15, further comprising: 
code for determining, by the three-phase protective device, that the measured current unbalance exceeds the expected current unbalance‎; and  
code for providing, by the three-phase protective device, diagnostic information for the three-phase load, based on the determination.

17. 	(Currently Amended)    The computer program product of claim 15, wherein the code for performing the protection operation further comprises code for providing, by the three-phase protective device, protection for the three-‎phase load, based on the determination.‎

18. 	(Original)    The computer program product of claim 15, further comprising: 
code for calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
code for determining, by the three-phase protective device, that the measured current unbalance exceeds the expected current unbalance‎; and  
code for providing, by the three-phase protective device, diagnostic information warning of a potential fault condition for the three-phase induction motor.

19. 	(Cancelled)    

20. 	(Original)    The computer program product of claim 15, further comprising: 
code for calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor; 
code for calculating, by the three-phase protective device, the expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the calculated expected current unbalance of the three-phase induction motor plus a value of unbalance tolerance/sensitivity for the three-phase induction motor;
code for determining, by the three-phase protective device, that that the measured current ‎unbalance exceeds the expected threshold current unbalance; and 
code for providing, by the three-phase protective device, protection for the three-‎phase load, ‎based on the determination.‎

21.	(Currently Amended)	A method, comprising: 
calculating, by a three-phase protective device, an expected current unbalance, as a product of a measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for a three-phase load;
calculating, by the three-phase protective device, an expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the expected current unbalance plus a value of unbalance tolerance/sensitivity;
determining, by the three-phase protective device, whether a measured current unbalance exceeds at least one of the expected current unbalance or the expected threshold current unbalance‎;
providing, by the three-phase protective device, a[[n]] protection operation for the three-phase load, based on the determination;
calculating, by the three-phase protective device, a second expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, the expected ratio based on whether the three-phase induction motor‎ is in a start state or a run state; 
calculating, by the three-phase protective device, a second expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the second calculated expected current unbalance of the three-phase induction motor plus a value of unbalance tolerance/sensitivity for the three-phase induction motor;
determining, by the three-phase protective device, that the second measured current ‎unbalance exceeds the second expected threshold current unbalance; and 
delaying, by the three-phase protective device, providing protection for the three-phase induction motor, ‎for a duration based on whether the three-phase induction motor is in the start state or the run state.

22.	(Currently Amended)	An apparatus, comprising:  
at least one processor;
at least one memory including computer program code, wherein the computer program code, when executed by operation of the at least one processor, performs an operation comprising:
calculating, by a three-phase protective device, an expected current unbalance, as a product of a measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for a three-phase load;
calculating, by the three-phase protective device, an expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the expected current unbalance plus a value of unbalance tolerance/sensitivity;
determining, by the three-phase protective device, whether a measured current unbalance exceeds at least one of the expected current unbalance or the expected threshold current unbalance‎;
providing, by the three-phase protective device, a[[n]] protection operation for the three-phase load, based on the determination;
calculating, by the three-phase protective device, a second expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, the expected ratio based on whether the three-phase induction motor‎ is in a start state or a run state; 
calculating, by the three-phase protective device, a second expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the second calculated expected current unbalance of the three-phase induction motor plus a value of unbalance tolerance/sensitivity for the three-phase induction motor;
determining, by the three-phase protective device, that the second measured current ‎unbalance exceeds the second expected threshold current unbalance; and 
delaying, by the three-phase protective device, providing protection for the three-phase induction motor, ‎for a duration based on whether the three-phase induction motor is in the start state or the run state.

23.	(Currently Amended)	A computer program product comprising computer executable program code recorded on a computer-readable non-transitory storage medium, the computer executable program code, when executed, configured to perform an operation comprising: 
calculating, by a three-phase protective device, an expected current unbalance, as a product of a measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for a three-phase load;
calculating, by the three-phase protective device, an expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the expected current unbalance plus a value of unbalance tolerance/sensitivity;
determining, by the three-phase protective device, whether a measured current unbalance exceeds at least one of the expected current unbalance or the expected threshold current unbalance‎;
providing, by the three-phase protective device, a[[n]] protection operation for the three-phase load, based on the determination;
calculating, by the three-phase protective device, a second expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, the expected ratio based on whether the three-phase induction motor‎ is in a start state or a run state; 
calculating, by the three-phase protective device, a second expected threshold current unbalance indicating a potential fault caused by unbalanced currents, as the second calculated expected current unbalance of the three-phase induction motor plus a value of unbalance tolerance/sensitivity for the three-phase induction motor;
determining, by the three-phase protective device, that the second measured current ‎unbalance exceeds the second expected threshold current unbalance; and 
delaying, by the three-phase protective device, providing protection for the three-phase induction motor, ‎for a duration based on whether the three-phase induction motor is in the start state or the run state.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art references fail to teach or disclose:
determining, by the three-phase protection device, that a sum of the measured current unbalance and a product of the measured voltage unbalance times the expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, exceeds a predetermined fraction of the expected threshold current unbalance (claims 5, 12 and 19);
calculating, by the three-phase protective device, the expected current unbalance for a three-phase induction motor, as the product of the measured voltage unbalance times an expected ratio of current unbalance to voltage unbalance for the three-phase induction motor, the expected ratio based on whether the three-phase induction motor is in a start state or a run state; and delaying, by the three-phase protective device, providing protection for the three-phase induction motor, for a duration based on whether the three-phase induction motor is in the start state or the run state (claims 7 and 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846